Citation Nr: 1044653	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  08-02 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a compensable rating for type B hyperlipidemia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel



INTRODUCTION

The Veteran served on active duty from March 1988 to April 1995.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision issued by the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Oakland, California.

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in October 2010.  A transcript of 
this hearing has been associated with the Veteran's claims file.

At the time of his Board hearing, the Veteran submitted 
additional evidence consisting of laboratory results.  A waiver 
of agency of original jurisdiction (AOJ) consideration 
accompanied the evidence.  38 C.F.R. § 20.1304 (2010).  
Therefore, the Board may properly consider the newly received 
evidence.

At his October 2010 Board hearing, the Veteran raised the 
issues of entitlement to service connection for pancreas 
and liver disorders as secondary to service-connected type 
B hyperlipidemia.  Such issues have not been adjudicated 
by the AOJ.  Therefore, the Board does not have 
jurisdiction over them and they are referred to the AOJ 
for appropriate action.  


FINDINGS OF FACT

1.  Service connection for type B hyperlipidemia has been in 
effect since May 1, 1995.

2.  Type B hyperlipidemia is a laboratory result and is not, in 
and of itself, a disability.



CONCLUSION OF LAW

The criteria for a compensable rating for type B hyperlipidemia 
have not been met.  38 U.S.C.A. §§ 1155, 1159, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.957, 4.1, 4.3, 
4.104, Diagnostic Code 7199-7100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its 
duty to notify under the VCAA.  Specifically, a September 2005 
letter, sent prior to the initial unfavorable AOJ decision issued 
in February 2006, as well as a September 2008 letter, advised the 
Veteran of the evidence and information necessary to substantiate 
his increased rating claim as well as his and VA's respective 
responsibilities in obtaining such evidence and information.  
Additionally, a January 2008 letter informed him of the 
information and evidence necessary to establish an effective date 
in accordance with Dingess/Hartman, supra.   

While the January 2008 and September 2008 letters were issued 
after the initial February 2006 rating decision, the United 
States Court of Appeals for the Federal Circuit has held that VA 
could cure such a timing problem by readjudicating the Veteran's 
claim following a compliant VCAA notification letter.  Mayfield 
v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The 
Court clarified that the issuance of a statement of the case 
could constitute a readjudication of the Veteran's claim.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant 
case, after the January 2008 and September 2008 letters were 
issued, the Veteran's claim was readjudicated in the January 2008 
statement of the case and the October 2008 supplemental statement 
of the case.  Therefore, any defect with respect to the timing of 
the VCAA notice has been cured.

Relevant to the duty to assist, VA treatment records have been 
obtained and considered.  Additionally, the Veteran was provided 
with a VA examination in October 2005.  While the Veteran 
testified at his October 2010 Board hearing that he continues to 
receive VA treatment and has requested that he be reevaluated by 
VA as approximately five years has passed since his last 
examination, the Board finds that obtaining such records and 
affording him a VA examination are not necessary to decide the 
claim.  Specifically, as will be discussed below, hyperlipidemia 
is a laboratory result and is not, in and of itself, a 
disability.  Therefore, regardless of what the Veteran's 
laboratory findings are with respect to his hyperlipidemia, he is 
not entitled to a compensable rating.  Moreover, to the extent 
that he alleges that his hyperlipidemia has resulted in pancreas 
and liver disorders, such claims are being referred to the RO for 
appropriate action.  Therefore, there is no outstanding 
information or evidence that would help substantiate the 
Veteran's claim.  VA's General Counsel has held that in cases 
where a claim cannot be substantiated because there is no legal 
basis for the claim or because undisputed facts render the 
claimant ineligible for the claimed benefit, VA is not required 
to provide notice of, or assistance in developing, the 
information and evidence necessary to substantiate such a claim 
under 38 U.S.C.A. §§ 5103(a) and 5103A.  See VAOPGCPREC 5-04 
(June 23, 2004).   

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional efforts to 
assist or notify the Veteran in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).  VA 
has satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed were 
not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of the 
Board proceeding to the merits of his claim.

II.  Analysis 

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  All benefit of the doubt will be resolved in 
the Veteran's favor.  38 C.F.R. § 4.3.

Where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected disability 
exhibits symptoms that would warrant different evaluations during 
the course of the appeal, the assignment of staged ratings is 
appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

By way of background, the Veteran was service-connected for type 
B hyperlipidemia in an August 1995 rating decision and an initial 
noncompensable rating was assigned pursuant to 38 C.F.R. § 4.104, 
Diagnostic Code 7199-7100, effective May 1, 1995.  The Board 
notes that hyperlipidemia is defined as a general term for 
elevated concentrations of any or all of the lipids in the 
plasma.  See Dorland's Illustrated Medical Dictionary, 30th 
edition, p. 883 (2003).  In the February 2006 rating decision on 
appeal, the noncompensable rating was continued.  In the January 
2008 statement of the case, the Veteran was advised that elevated 
triglycerides and elevated cholesterol are laboratory blood 
findings and not actual diseases.  He was further informed that 
such can be risk factors for other diseases, but by themselves 
they are not a disability.  The statement of the case advised the 
Veteran that there were no criteria in the rating schedule of 
recognized disabilities to evaluate hyperlipidemia since it is 
not a disability.  He was further informed that service 
connection should not have been established in 1995, but since it 
had been in effect for at least 10 years, service connection 
cannot be severed.  

In this regard, the Board observes that diagnoses of 
hyperlipidemia, elevated triglycerides, and elevated cholesterol 
are actually laboratory results and are not, in and of 
themselves, disabilities.  See Schedule for Rating Disabilities; 
Endocrine System Disabilities, 61 Fed. Reg. 20,440, 20,445 (May 
7, 1996).  However, VA regulations provide that service 
connection for any disability or death granted or continued under 
title 38 U.S.C., which has been in effect for 10 or more years, 
will not be severed except upon a showing that the original grant 
was based on fraud or it is clearly shown from military records 
that the person concerned did not have the requisite service or 
character of discharge.  The 10-year period will be computed from 
the effective date of VA's finding of service connection.  38 
U.S.C.A. § 1159; 38 C.F.R. § 3.957.

In the instant case, the Veteran was awarded service connection 
for type B hyperlipidemia, effective May 1, 1995.  Therefore, as 
service connection has been in effect for over 10 years and there 
is no indication that the original grant was based on fraud or 
that the Veteran did not have the requisite service or character 
of discharge, it is protected and cannot be severed.  However, as 
indicated previously, as hyperlipidemia is a laboratory finding 
and not a disability, there are no manifestations of such that 
warrant a compensable evaluation.

The Board notes that hyperlipidemia can be a risk factor that may 
contribute to other diseases or disabilities.  In this regard, an 
October 2005 VA examination revealed that the Veteran had 
xanthomas of the right elbow and right knee as a complication of 
his hyperlipidemia, for which he is separately service-connected.  
Additionally, as noted at his October 2010 Board hearing, the 
Veteran has claimed that his hyperlipidemia has resulted in 
pancreas and liver disorders.  Therefore, such secondary service 
connection claims have been referred to the RO for appropriate 
action.  However, as hyperlipidemia is not a disability for VA 
purposes, the Veteran is not entitled a compensable rating at any 
time during the appeal period, to include on an extra-schedular 
basis.  See Hart, supra; 38 C.F.R. § 3.321(b)(1).   

Moreover, the Board finds that a claim for a total disability 
rating due to individual unemployability due to service-connected 
disabilities (TDIU) has not been expressly raised by the Veteran 
or reasonably raised by the record as there is no indication that 
the Veteran's type B hyperlipidemia, a laboratory result, renders 
him unemployable.  Therefore, a claim for TDIU has not been 
raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).













	(CONTINUED ON NEXT PAGE)


The Board has also considered the applicability of the benefit of 
the doubt doctrine. However, the preponderance of the evidence is 
against the Veteran's claim for a compensable rating for type B 
hyperlipidemia.  Therefore, the benefit of the doubt doctrine is 
not applicable in the instant appeal and his increased rating 
claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.


ORDER

A compensable rating for type B hyperlipidemia is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


